Fourth Court of Appeals
                               San Antonio, Texas
                                    November 4, 2019

                                   No. 04-19-00458-CV

                              Frederick Stanton DUNCAN,
                                        Appellant

                                            v.

                                Shanna Nicole DUNCAN,
                                       Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-18794
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       On October 30, 2019, Brandon R. Lopez, attorney of record for Appellant Frederick
Stanton Duncan, filed a Motion to Withdraw as Counsel. The motion substantially complies
with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.5.
      Counsel’s motion to withdraw is GRANTED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court